DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on3/18/2021.
Claims 1-7 and 9-15 and 20-21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim(s) include amended limitations directed towards a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim(s) include amended limitations directed towards a reinforced connection loop formed in one half of the shooting sleeve and proximate to a center of the shooting sleeve.  It is unclear whether this means that the connection loop is formed on one arm of a two arm shooting sleeve assembly or if the connection loop is placed on one half of the length of the shooting sleeve.  If this definition is meant to be directed towards the length of one shooting sleeve then having the loop formed in one half of the shooting sleeve and proximate to a center of the shooting sleeve would be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-6, 9-10, 12-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw in view of Leggett (US 8968121 B2) and Grover (US 2012/0190483 A1).

Regarding claim 1, Upshaw teaches a training apparatus for assisting a person shooting a basketball, the apparatus comprising: a shooting sleeve which is equipped on a players arm.  The sleeve has a first opening at a first end and a first width and a second opening at a second end with a second width.  The width of the opening is considered to be adjustable by the user and as such differs if desired.  The loop can slide onto a players arm.  Further there is a bridge which directly connects the shooting sleeve and the loop.  See Figure 3 noting items 10, 12 and 14.  Leggett teaches an athletic training devices which utilizes cuffs with a bridge along with a sleeve (See Figure 1, Item 20 Cuffs and item 16 connecting element)  Leggett at 7:23+ teaches a thickness of the cuff which is optimized for providing cushioning between the strap and the athlete.  The thicknesses of the cuff of Leggett as with the second and first width of the instant invention are known result effective variables as noted by the examiner.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Upshaw when combined with the cuff of Leggett to 
	
 
Regarding claims 2-6, 8-10 and 12-19, Upshaw teaches:
2. The training apparatus of claim 1, wherein the bridge includes an adjustable element configured to adjust a length of the bridge.  See item 14.
3. The training apparatus of claim 2, wherein the adjustable element is a strap adjuster.  See Items 62 and 64.
4. The training apparatus of claim 2, wherein the bridge further includes a side release buckle.  See item 62.
5. The training apparatus of claim 2, wherein the adjustable element is positioned on the bridge such that the adjustable element is closer to the shoot sleeve than the loop.  See Item 62 and note In re Dailey the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the examiner considers having the adjustable element positioned closer to the first wearable member than the loop as an obvious matter of choice that a person of ordinary skill in the art would have found obvious at the time of the invention.
6. The training apparatus of claim 4, wherein the side release buckle is positioned on the bridge such that the side release buckle is closer to the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the examiner considers having the adjustable element positioned closer to the first wearable member than the loop as an obvious matter of choice that a person of ordinary skill in the art would have found obvious at the time of the invention.
9. The training apparatus of claim 1, wherein the bridge is formed of an elastic material.  See Col 1:58-63.
10. The training apparatus of claim 1, wherein the loop is formed of an elastic material.  See Col 1:56-63.
12. The training apparatus of claim 2, further comprising a second wearable member configured to be equipped on the second arm of the person, wherein the loop is further configured to be slidably fitted on the second arm of the person over the second wearable member.  See item 22 and 24.
13. The training apparatus of claim 1, wherein the shooting sleeve is configured to cover the first arm of the person from a wrist to an upper arm.  See Figure 3.
14. The training apparatus of claim 13, wherein, when the shooting sleeve is fully equipped, the reinforced connection loop is positioned over the upper 
15. The training apparatus of claim 1, wherein the shooting sleeve is formed of an elastic material.  See Col. 1: 58-63.

Regarding claim 20, Upshaw teaches A method of assisting a person shooting a basketball, the method comprising: equipping a shooting sleeve on a first arm of the person, the shooting sleeve defining a first opening at a first end having a first width and a second opening at a second, opposite end having a second different width; slidably fitting a loop on a second arm of the person, wherein the loop is directly connected to the shooting sleeve via a bridge; adjusting a length of the bridge; and during execution of a three-step basketball shooting motion, using tension applied on the bridge to adjust positions of the first arm and the second arm.  See Figure 3 items 10, 12 and 14 and reference 2:59-3:7.  Leggett teaches an athletic training devices which utilizes cuffs with a bridge along with a sleeve (See Figure 1, Item 20 Cuffs and item 16 connecting element)  Leggett at 7:23+ teaches a thickness of the cuff which is optimized for providing cushioning between the strap and the athlete.  The thicknesses of the cuff of Leggett as with the second and first width of the instant invention are known result effective variables as noted by the examiner.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Upshaw when combined with the cuff of Leggett to utilize a cuff with a second 

Regarding claim 21, see the rejection to claim 1 above as the claims are substantially similar in scope.  As notes in claim 1 the width of the 10, 12 and 14 items of Upshaw can be adjusted wherein the examiner considers the thicknesses as claimed in 21 as being adjustable and differing if desired.  See Figure 3 items 10, 12 and 14. Leggett teaches an athletic training devices which utilizes cuffs with a bridge along with a sleeve (See Figure 1, Item 20 Cuffs and item 16 connecting element)  Leggett at 7:23+ teaches a thickness of the cuff which is optimized for providing cushioning between the strap and the athlete.  The thicknesses of the cuff of Leggett as with the second and first width of the instant invention are known result effective variables as noted by the examiner.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Upshaw when combined with the cuff of Leggett to utilize a cuff with a second thickness and a connection loop with a first thickness wherein the second thickness is less than the first thickness to obtain optimal ranges by routine experimentation.  With regards to the third thickness Figure 3 and 4 of Upshaw show the cuffs and connection loops wherein when these components are combined with the sleeve of Leggett would result in three different thicknesses which are known to be optimized as define above.  Grover teaches .

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw in view of Leggett (US 8968121 B2), Grover (US 2012/0190483 A1) and Wilt.

	Regarding claims 7 and 11, Wilt teaches:
(Claim 7) wherein the side release buckle is integrated with the adjustable element.  See Figure 1.  
(Claim 11) wherein the bridge comprises: a first clip integrated with a strap adjuster; a second clip configured to receive the first clip; a first strap including a tail and connected to the shooting sleeve and the first clip, wherein the tail is configured to be slidably inserted through the strap, and wherein the tait includes a strap loop configured to slidably receive the tail; and a second strap connected to the loop and the second clip.  See Figure 1 and items 34, 40, 44 and 46.



Response to Arguments
	 To reiterate again, with regards to the argument that the Upshaw reference is directed towards baseball and not basketball, such arguments are not considered persuasive.  These arguments are directed towards the intended use of the invention 
	The arguments towards the change in the size and other which rely on the previous grounds of rejection, the examiner has changed the grounds of rejection above which the applicant should now reference for how the newly cited art of record is seen to teach the disputed claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711